DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
Response to Amendment
The amendment filed on October 06, 2021 has been entered. Claims 1-3, 6, 8, and 9 remain pending in the application.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite “integrally melted”. Paragraph [8] of the original disclosure describes “the first metallic material and the second metallic material are melted and joined together”. The original disclosure neither mentions nor describes “integrally melted” and hence this is a new matter. 
Claim 1 is amended to recite “an outer edge of the first projection of the first metallic plate is joined to an inner edge of the first penetrating part of the second metallic plate by a weld such that the first metallic plate and the second metallic plate are integrally melted and joined together to directly compress and fix the third material plate between the first metallic plate and the second metallic plate, thereby fixing the first metallic plate, the second metallic plate, and the third material plate together.” 
Fig. 1 of original disclosure has two sets of drawings- one drawing describes a joint structure before welding and another drawing describes a joint structure after welding. Hence, these are two different embodiments with different limitations. The before welding structure shows a first gap 6 whereas after welding structure has no gap between the plates. Similarly, before welding structure does not have a weld whereas after welding structure has a weld 10. Claim 1 is combining different elements from different structures and hence rejected. 
Claims 2-3, 6, 8-9 are rejected based on their dependency on claim 1.

    PNG
    media_image1.png
    391
    630
    media_image1.png
    Greyscale

Fig. 1 from the instant application describing two different joint structures before and after welding
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 1 is amended to recite “integrally melted”. Paragraph [8] of the original disclosure describes “the first metallic material and the second metallic material are melted and joined together”. The original disclosure neither mentions nor describes “integrally melted”. It is not clear how integrally melted is different from melted in the instant application. It is also not clear what process steps result in integrally melt structure. It is also not clear what properties a weld would have when it is integrally melted.  
Claims 2-3, 6, 8-9 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 1-3, 6, 8, and 9 are rejected under 35 USC 103 as being unpatentable.
Claim 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, US 3524042(hereafter Bennett), and further in view of Fuchs et al., US 20090278371 (hereafter Fuchs).
Regarding claim 1, Bennett teaches a method to join dissimilar metals through rivet and welding in order to achieve very low electrical resistance. Bennet teaches joining of two copper plates 10, 14 with aluminum wire 12 by copper rivets and holes. Bennett teaches,

    PNG
    media_image2.png
    319
    591
    media_image2.png
    Greyscale

Fig. 1 of Bennett teaches joining dissimilar metals with through holes by rivets 22 where rivets are projections
“A joint structure comprising: a first metallic plate that is one of a ferrous metal and a nonferrous metal and has a first projection,” (Abstract teaches welded joint of overlapped strips of metal. Fig. 1 and 2 teaches copper plates 10, and 14 with through holes. Copper rivets 22 connects the copper plates through the holes 16, 18, 20. Hence copper plate 10 is the first metallic plate and rivet 22 is the projection. It is well known in the art that copper is a nonferrous metal.)
 “a second metallic material plate that is the one of the ferrous metal and the nonferrous metal, the second metallic material having a first penetrating part larger in diameter or width than the first projection,” (Fig. 1-2 teaches copper 
“the third material plate having a second penetrating part larger in diameter or width than the first projection,” (Fig. 1-3 teaches aluminum plate 12 has holes 18 larger than the diameter of the shank of the rivet 22. Column 2, lines 50-52 teaches “The holes must be formed in a complimentary manner so as to accept the rivets 22.” Here aluminum plate 12 corresponds to the third material plate.)


    PNG
    media_image3.png
    416
    787
    media_image3.png
    Greyscale

Fig. 2 and 3 of Bennett teaches a joint structure before and after welding, respectively. The projections 22 are placed inside the holes and metal plates are bought in contact with each other. The outer edge of projection is welded to inner edge of holes by welding heat.
“and a rim of the second penetrating part being spaced radially or widthwise from the first projection by a first gap,” (Fig. 1-3 teaches that holes 18 in aluminum plate 12 are circular and spaced radially around the rivet 22. It is implied that before welding there would be a gap between the shank of the rivet 22 and hole 18 as rivet 22 can pass through the hole 18.)
“wherein: the first projection is positioned in the second penetrating part with the first gap between the first projection and the rim of the second penetrating part,” (Rivet 22 is positioned through the holes 16, 18, and 20 as taught in Fig. 1-2.)

    PNG
    media_image4.png
    453
    622
    media_image4.png
    Greyscale

Fig. 3 of Bennett teaches joint structure where projection 22 is melted and joined with members 10, 14. Projection 22 is also joined with member 12 through the shank
“ and the first projection is further positioned in the first penetrating part such that the third material plate is directly sandwiched between the first metallic plate and the second metallic plate;” (Fig. 2 and Claim 1 teaches “assembling a sandwich of copper and aluminum metals to be joined in overlapping relation, rd plate 12 is directly sandwiched between two copper plates 10 and 14 by projection rivet 22.)
 “and 5an outer edge of the first projection of the first metallic plate is joined to an inner edge of the first penetrating part of the second metallic plate by a weld” (Column 3, lines 4-14 teaches “The shanks of the rivet 22 have increased in diameter and are welded to the metal surrounding the holes in the metal members 10 and 14….The shanks of rivets 22 have also enlarged in diameter in the holes of member 12 and the heat has caused welding between the shank and the material surrounding such holes.” Annotated Fig. 3 teaches outer edge of projection 22 joined to the inner edges of the holes through weld.)
“ such that the first metallic plate and the second metallic plate are integrally melted and joined together to directly compress and fix the third material plate between the first metallic plate and the second metallic plate, thereby fixing the first metallic plate, the second metallic plate, and the third material plate together.”(The claim is interpreted as the welding process forms a joint to fix the three materials together. Fig. 3 and Column 2, lines 17-29 teaches “It has been discovered that a good, low-resistance, high-mechanical strength joint may be formed between similar or dissimilar metals by the use of rivets and welding. The metals to be joined are placed in overlapping relation and holes 
This is a product by process claim. Since the patentability of a product does not depend on its method of production, the joint structure taught in Bennett is the same or obvious as the joint structure claimed in the instant claim. See MPEP 2113-I.Additionally, the limitation recites a welded joint structure that is different from the claimed pre-weld structure. A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05(p).)
However, Bennett does not explicitly teach joint structure with ferrous, nonferrous, and resin material. Fuchs et al. teaches a joint for automotive vehicle of dissimilar materials. 
“A joint structure comprising: a first metallic material that is one of a ferrous metal and a nonferrous metal and has a first projection; a second metallic material that is the one of the ferrous metal and the nonferrous metal,” (Paragraph [16] of Fuchs teaches “the members 12, 14 may comprise any suitable metal, e.g., steel, aluminum, etc., for use in automotive applications. For example, the member 12 may comprise a steel doubling plate and the member 14 may comprise a structural steel rail configured to act as a load bearing member of a vehicle body.” It is well known in the art that steel is a ferrous metal and aluminum is a non-ferrous metal. Fuchs also teaches a first projection 18 in one of the metal members in Fig. 2) 

    PNG
    media_image5.png
    388
    713
    media_image5.png
    Greyscale

Fig. 2B of Fuchs et al. teaches a joint structure where two metal layers are welded to a resin material through a hole in the resin
“and a third material plate, the third material plate being a resin material or the other of the ferrous metal and the nonferrous metal,” (Paragraph [15] teaches “The composite member 10 may comprise any synthetic material suitable for use as a structural member for an automotive vehicle. For example, the composite member 10 may comprise a non-reinforced or fiber-reinforced thermoplastic and/or a thermoset plastic.” It is well known in the art that fiber-reinforced thermoplastic is a type of resin.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the joint structure of Bennett with a combination of ferrous, nonferrous, and resin materials as taught by Fuchs et al where the rivet, plates 10 and 14 can be made of copper and plate 12 can be resin. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“the first projection being integrally formed with the first metallic plate;” (Bennett does not teach that first projection is integrally formed with the first metallic plate. 
Fuchs et al. teaches in paragraph [18] “The buttons 18 may be stamped or otherwise integrally formed with the member 12.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the 1st metallic plate of Bennett with integrally formed projection as taught in Fuchs, especially to use in one sided welding. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Additionally, since it has been held that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art to form the first projection integrally with the 1st metallic plate.)
Regarding claim 2, 
“The joint structure according to claim 1, wherein the first metallic plate and the second metallic plate are melted and joined together with an end of the first projection extending further than the first penetrating part.” (Fig. 3 of nd metal plate.
 Furthermore, this limitation is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)
Regarding claim 9, 
 “The joint structure according to claim 1, wherein the weld is one of laser weld, an arc weld, and a plasma weld.” (Claim 9 is a product by process claim where different methods of welding are cited to make a weld structure. Bennett teaches resistance welding in Fig. 2. 
Even though resistance welding has some different features than arc/laser/plasma welding, they still fall under welding- where heating melts the materials to form a joint. Additionally, this is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and evidenced by Britannica.com website (hereafter Britannica).
 “and a part of the third material plate that is around the second penetrating part is configured to flow and is fixed to an outer periphery of the first projection.”(Based on paragraphs [29-31] of the instant specification the claim is interpreted as the third material has an inherent property to melt and flow when an appropriate welding heat is applied directly or indirectly. Figure 3 and column 3, lines 4-14 in Bennett teaches “the shanks of rivets 22 have also enlarged in diameter in the holes of member 12 and the heat has caused welding between the shank and the material surrounding such holes”. 
Additionally, this is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of 
 “The joint structure according to claim 1, wherein the third material plate is the resin material” (Bennett does not explicitly teach a resin material as the third material. 
Fuchs et al. teaches that the metal members 12 and 14 are fixedly attached through spot welding at weld 26 which holds the third material 10. Fuchs et al. teaches in Paragraph [15] “The composite member 10 may comprise any synthetic material suitable for use as a structural member for an automotive vehicle. For example, the composite member 10 may comprise a non-reinforced or fiber-reinforced thermoplastic and/or a thermoset plastic.” Britannica.com teaches in the screenshot below that fiber-reinforced thermoplastic is a type of resin and it can be molded repeatedly upon heating. Hence, it is established in the art that resins can mold, corresponding to flow and fix, to the surrounding under appropriate temperature. 

    PNG
    media_image6.png
    358
    1627
    media_image6.png
    Greyscale

Screenshot of Britannica
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a resin material as taught in Fuchs as the third material plate in the joint structure of Bennett. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since the technique to join dissimilar materials through welding heat was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and further in view of Rood et al., US 3095951 (hereafter Rood et al.) and YouTube screenshot.
The primary combination of references in claim 1 does not explicitly show a third penetration in the first projection.
Rood et al. teaches a structure for joining dissimilar materials by making a hole in the incompatible material and welding the first and second metal through the hole. Rood et al. teaches,
“The joint structure according to claim 1, wherein an end of the first projection has a third penetrating part.” (Fig. 1 and Fig. 5 teaches a hole 4 at the end of the first projection 3.)


    PNG
    media_image7.png
    408
    676
    media_image7.png
    Greyscale

Fig. 5 of Rood et al. teaches sandwiching member 11 between member 1 and 13 wherein member 1 has a projection 3’ with a third hole at the end and projection 3’ is placed inside the second hole 12 of third material member 11
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a hole to the rivet as taught by Rood et al. instead of using a solid rivet as taught by modified Bennett. One of ordinary skill in the art would have been motivated to do so in order to provide “an improved method of joining dissimilar materials by plug welding” as taught by Rood et al. in column 2, lines 15-17. Moreover, semi tubular rivet with hole at the end is well known in the art as taught in the attached YouTube screenshot. This semi tubular rivet can be used in Bennett instead of the solid rivet. Since all the claimed elements were known in the prior art and one skilled in the art could have combined the semi tubular rivet instead of the solid rivet to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image8.png
    1003
    1340
    media_image8.png
    Greyscale

YouTube screenshot teaching semi tubular rivet with hole at the end, published date August 13, 2015
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, and further in view of Fuchs et al. as applied to claim 1 above and further in view of Kagitani, JP2012254481 (hereafter Kagitani).
The primary combination of references in claim 1 does not teach discharge holes. Kagitani teaches a welding method by which the welding quality of a 
“The joint structure according to claim 1, wherein at least one of the first metallic plate and the second metallic plate has a discharge opening penetrating along a thickness of the at least one of the first metallic plate and the second metallic plate,” (Abstract, Figure 4-5 teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials 51, 52 are overlapped and laser welded. Exhaust holes 55 are formed in one of the plate members 51 along its thickness direction as shown in Fig. 4. The hole 55 in plate 51 is capable of discharging evaporated material from the mating face of plate 51 and 52 to outside.)
“ the discharge opening being located in a position corresponding to an outside of the second penetrating part of the third  material plate.” (Abstract, Figure 4-5 teaches “In the step of joining the metal plates 51, 52, the plurality of superposed metal plates 51, 52 are joined by irradiating the vicinity of the gas emission hole 55 with the laser beam 60”. Thus gas exhaust holes 55 are placed outside the laser irradiated welded area 60.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the gas exhaust holes 55 in 

    PNG
    media_image9.png
    402
    429
    media_image9.png
    Greyscale

Fig. 4 and 5 of Kagitani teaches exhaust hole 55 outside welding area defined by laser 60. Both layers 51 and 52 are able to discharge materials through hole 55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. US 16/088599
This is a provisional nonstatutory double patenting rejection.
Claim  1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 of copending Application No. US 16/479963 (hereafter referred ‘963) in view of Fuchs et al. ‘963 teaches a joining structure with all the limitations of instant claim 1. However, ‘963 does not teach that the different material is resin. 
Fuchs et al. teaches joining member where metal materials join a resin material between them through welding.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a resin as the different material as taught in Fuchs to the joint structure in ‘963.  One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A 
This is a provisional nonstatutory double patenting rejection.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. US 16/318422 (hereafter referred ‘422) in view of Fuchs et al. and Bennett. ‘422 teaches a joining structure of three materials with all the limitations of instant claim 1. However, it does not teach that materials are from ferrous, nonferrous, and/or resin materials. ‘422 also does not teach an outer edge of the first projection of the first metallic material is joined to an inner edge of the first penetrating part of the second metallic material by a weld. 
Fuchs et al. teaches joining member where materials are from steel, aluminum, or resin materials. Bennett teaches in Fig. 3 that outer edge of the projection, rivet 22, is joined to the inner edges of holes 16, 20 by welding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add rivets and holes as taught by Bennett and include materials steel, aluminum, or resin as taught by Fuchs et al. to the joining structure of ‘422. One of ordinary skill in the art would have been motivated to do so in order to “provide a novel, welded riveted joint which will provide a strong mechanical connection” as taught by Bennett in Column 1, lines 58-60. 
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. US 16/087145) (hereafter referred ‘145) in view of Fuchs et al. ‘145 teaches a joining structure with three members and teaches all the limitations of instant claim 1. However, ‘145 does not teach that the different member is resin or metal. 
Fuchs et al. teaches joining member where the different material is resin. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a resin as the different material as taught in Fuchs to the joint structure in ‘145.  One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
This is a provisional nonstatutory double patenting rejection.
Claim  1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of US patent 10981246(hereafter referred ‘246) in view of Fuchs et al. ‘246 teaches a joining structure of three materials 
Fuchs et al. teaches joining member where materials are from steel, aluminum, or resin materials. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include ferrous, nonferrous, and/or resin materials as taught by Fuchs et al. to the joining structure of ‘246. One of ordinary skill in the art would have been motivated to do so in order to “join a composite floor pan of an automotive vehicle to a steel frame rail, dash-panel and rear floor of the vehicle” as taught by Fuchs et al. in Paragraph [31]. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. US 16/086996 (hereafter referred ‘996) in view of Fuchs et al. ‘996 teaches a joining structure with three members with all the limitations of instant claim 1. However, ‘996 does not teach that materials are from ferrous, nonferrous, and/or resin materials. ‘996 also does not teach an outer edge of the first projection of 
Fuchs et al. teaches joining member where materials are from steel, aluminum, or resin materials. Bennett teaches in Fig. 3 that outer edge of the projection, rivet 22, is joined to the inner edges of holes 16, 20 by welding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add rivets and holes as taught by Bennett and include materials steel, aluminum, or resin as taught by Fuchs et al. to the joining structure of ‘996. One of ordinary skill in the art would have been motivated to do so in order to “provide a novel, welded riveted joint which will provide a strong mechanical connection” as taught by Bennett in Column 1, lines 58-60. 
This is a provisional nonstatutory double patenting rejection.

	Response to Arguments
Applicant’s arguments filed on October 6, 2021 with respect to claim(s) 1-3, 6, 8, and 9 have been considered but are moot because of a new ground of rejection based on the amendments of claims.
Applicant amended the claims and argued that 

    PNG
    media_image10.png
    139
    818
    media_image10.png
    Greyscale

However, the original disclosure does not support some of the amendments as explained before. Additionally, Fig. 11-12 and paragraphs 56, 61, 63 point to the non-elected claims 10-17 and hence withdrawn from examination.
In response to applicant's arguments against the references individually on pages 9-12, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Bennett teaches a joint structure of three plates that are joined by a rivet and welding. Fuchs teaches the rivet can be replaced with a projection of the 1st metal plate. Hence, the 3rd plate is sandwiched between two metal plates. This modified structure can be welded from one side as well. 
In response to applicant's argument that Bennett/Fuchs/Rood does not teach every limitation on pages 9-14, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 13, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
The applicant argues against double patenting on pages 14-15. The previous double patenting rejections mailed on June 7, 2021 are withdrawn. However a new ground of rejection is made based on the amendments of claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2018042680, Fig. 2C
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         
                                                                                                                                                                                               
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761